Citation Nr: 1619650	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's recurrent major depressive disorder for the period prior to June 24, 2013.  

2.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's recurrent major depressive disorder for the period on and after June 24, 2013.  

3.  Whether L-, is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  

(The issues of service connection for a recurrent sleep disorder to include obstructive sleep apnea; service connection for a hernia disorder; an effective date prior to September 6, 2013, for the award of service connection for gastroesophageal reflux disease; an effective date prior to September 6, 2013, for the award of service connection for erectile dysfunction; an initial compensable disability evaluation for the Veteran's gastroesophageal reflux disease; an initial compensable disability evaluation for his erectile dysfunction; an effective date prior to September 6, 2013, for the award of special monthly compensation based on the loss of use of a creative organ; and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities are the subjects of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The Veteran is the appellant in the instant appeal.  He had active service from June 1971 to September 1971.  

In September 2010, the Board of Veterans' Appeals (Board) granted service connection for a depressive disorder.  

This matter came before the Board on appeal from a December 2010 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which effectuated the Board's decision; assigned a 30 percent evaluation for the Veteran's depressive disorder; and effectuated the award as of March 26, 2002.  In March 2012, the RO determined that L-, the Veteran's son, was not entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  In July 2013, the RO recharacterized the Veteran's service-connected psychiatric disorder as recurrent major depressive disorder; increased the evaluation for that disability from 30 to 70 percent; and effectuated the award as of June 24, 2013.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Recurrent Major Depressive Disorder 

The Veteran asserts that a 100 percent schedular evaluation is warranted for his service-connected psychiatric disorder as that disability renders him unable to secure and follow any form of substantially gainful employment.  The Board observes that the issue of the Veteran's entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is the subject of a separate Board decision.  

The clinical evidence of record is in apparent conflict as the Veteran's psychiatric disability picture and his associated occupational impairment.  The report of an April 2014 VA psychiatric examination states that the Veteran received ongoing psychiatric treatment from a Dr. Febles.  He was diagnosed with major depressive disorder.  The examiner commented that "it is determined that Veteran is able to obtain, perform and secure a financial gainful employment" and his "service-connected neuropsychiatric condition is not severe enough to render him unemployable."  A June 2014 psychiatric evaluation from D. Adames-Roa, M.D., conveys that the Veteran received on-going psychiatric treatment.  He was diagnosed with recurrent major depressive disorder.  The Veteran was found to exhibit "neglect of personal appearance and hygiene ;" "difficulty in establishing and maintaining effective work and social relationships;" "difficulty adapting to stressful circumstances including work or a work like setting;" "inability to establish and maintain effective relationships;" and "impaired impulse control such as unprovoked irritability with periods of violence."  Dr. Adames-Roa concluded that the Veteran's psychiatric disability "presented difficulties to perform[ing] any remunerated labor."  

The Veteran has not been afforded a VA psychiatric examination since April 2014. VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the significant conflict in the cited private and VA psychiatric findings and as the Veteran has not been afforded a VA examination since 2014, the Board finds that further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Private and VA clinical documentation dated after December 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Recognition of L-, as the Veteran's "Helpless Child"

The Veteran asserts that L-, his son, is entitled to recognition as his "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  He contends that his son manifested schizophrenia prior to the age of 18 which rendered him permanently incapable of self-support.  

In his October 2011 Appeal to the Board (VA Form 9) from the determination that L-, was not entitled to recognition as his "helpless child," the Veteran requested that L-'s Social Security Administration (SSA) documentation be requested for incorporation into the record as it would provide relevant information as to L-'s disability prior to the age of 18.  In his December 2015 Appellant's Brief, the accredited representative clarifies that "[v] ia his VA form 9, the Veteran emphatically pleads with the AOJ to obtain, review, and consider probative medical records from Social Security Administration (SSA)" pertaining to L-.   L-'s SSA records have not been requested for incorporation into the record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected psychiatric disorder after December 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Febles and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2014.  

3.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the current nature and severity of his service-connected recurrent major depressive disorder and associated vocational impairment.  
All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Contact the SSA and request that it provide documentation of L-'s, the Veteran's son, award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

